DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11 and 13-20 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9 May 2022, with respect to Claims 1, 6-7, 11 and 16-17 have been fully considered and are persuasive.  The 103 rejection of Claims 1, 6-7, 11 and 16-17 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant amended the claims consistent with Examiner’s indication of Allowable Subject Matter from the previous Office Action, dated 17 March 2022. Specifically, Applicant included the limitation “where the first induction coils extend along a first direction and are disposed at intervals in a second direction with a first insulation later covering the first induction coil and a plurality of second induction coils are on the other side of the first insulation layer and extend along the second direction and are disposed at intervals in the first direction,” which is considered novel. Support for the amendment can be found in the original claims, and in [0064]-[0068] of the original disclosure. The closest prior art of record teaches an electromagnetic induction touch device but fails to teach the specific layout and stacking of the electromagnetic induction layer as currently claimed. 
As such, Claims 1, 3-11 and 13-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627